Citation Nr: 1644996	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, including sinusitis, rhinitis, bronchitis, and asthma.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1973 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2011, the Veteran testified before a Decision Review Officer at hearing at the RO.  A copy of the transcript is associated with the claims file.

In November 2014, the Board remanded the issue of entitlement to service connection for a respiratory disorder for further development.  The development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in April 2016.  

The case has been returned to the Board for appellate consideration.


FINDING OF FACT

Sinusitis is attributable to service.


CONCLUSION OF LAW

Sinusitis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records reflect that he was treated for upper respiratory complaints on multiple occasions in service.  In November and December 1974 he was treated for a viral upper respiratory infection, in January 1979 he was treated for sinus congestion diagnosed as an upper respiratory infection.  A June 1985 treatment record reflects complaints of congestion and a possible sinus problem. At a June 1989 military examination, he reported a history of hay fever.  At his August 1995 separation examination, he reported a history of sinusitis. 

A February 2005 radiology report reflects that a CT scan showed chronic ethmoid sinusitis; clinical examination was normal. 

June 2009, December 2009, and April 2012 VA treatment notes reflect a history of chronic sinusitis.  

A November 2011 VA sinus examination reflects that the Veteran did not currently have sinusitis, but that the Veteran complained of congestion, running nose, and headaches; x-rays were clear.

At the July 2012 VA examination, the Veteran complained of chronic sinus infections with congestion and post-nasal drainage.  Examination showed chronic sinusitis of the maxillary, ethmoid, and frontal sinuses.  Complaints of rhinitis, crusting, and headaches were noted.  The Veteran's sinusitis was described as near constant; he had greater than 50% obstruction of the nasal passages on both sides.  July 2012 x-rays and a March 2012 CT scan reflected chronic sinusitis.  The VA examiner found that it was less likely than not that the Veteran's chronic sinusitis was related to service because his upper respiratory complaints and sinusitis were not described as recurrent.  

The Veteran was more recently afforded a VA examination in August 2015.  At that time, the Veteran reported a recent diagnosis of asthma, treated with inhalational bronchodilator therapy.  The Veteran denied a history of asthmatic attacks, but reported onset of respiratory symptoms during service.  Physical examination, pulmonary function testing, and chest x-rays were normal.  The VA examiner concluded that there was no pathology indicative of asthma and thus, no diagnosis.  Nonetheless, the VA examiner concluded that it was less likely than not that the claimed asthma was incurred in or caused by an in-service injury, event or illness, given the absence of evidence of a chronic condition or any asthma-related treatment in service.

The Board finds that the evidence of record demonstrates that service connection for sinusitis is warranted.   The Board acknowledges that the November 2011 VA examiner found that the Veteran did not currently have sinusitis related to his service.  However, the Board notes that the November 2011 VA examiner did not address the Veteran's continued credible complaints of and treatment for sinus disease, documented during service and since his separation.  Likewise, there is no indication that the VA examiner considered the February 2005 CT scan and VA treatment notes, which confirmed evidence of chronic sinus disease that appears to have been recurrent.   Regardless, the July 2012 VA examiner found that the Veteran clearly had chronic sinusitis, confirmed by imaging.  However, the July 2012 VA examiner's conclusion that the Veteran's sinusitis is not related to his service did not adequately address the Veteran's in-service diagnosis of acute sinusitis and rhinitis, or the complaints of congestion, running nose, and headaches, and diagnoses of sinusitis, in the years since service.

The Board finds that the Veteran's reports of and treatment for sinusitis constitute credible lay statements of on-going symptoms.  To this point, the Board points out that the Veteran reported congestion, running nose, and headaches on multiple occasions during his service, and that he was diagnosed with sinus problems in 1985.  Moreover, he has credibly reported that he had continued congestions, runny nose, and headaches in the years since service that was similar in nature to the symptoms experienced during service; he has also been diagnosed with sinusitis.  He has also continued to complain of, and seek treatment for, sinus disease.  The November 2011 VA examiner's reliance on the absence of a current episode of sinusitis and clear x-rays, despite a CT scan reflecting chronic sinus disease is misplaced.  Likewise, the July 2012 VA examiner's finding that his sinusitis is unrelated to service because his in-service sinus and upper respiratory complaints were not described as chronic or recurrent is misplaced; such terminology is not relevant to the issue of etiology where there is continuity of symptoms and diagnoses.  Although complaints of congestion, running nose, and headaches, standing alone, are not sufficient to grant service connection, the Veteran's service treatment records and post-service VA treatment records reflect diagnoses of sinusitis.  Likewise, his complaints are consistent with CT scans, which show chronic sinus disease.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

To the extent that there is an assertion that the Veteran has a history of asthma related to service, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.  Although the Veteran's post-service treatment records reflect a history of asthma, the August 2015 VA examiner clearly found that the Veteran does not have asthma.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   The most probative and credible evidence establishes that the Veteran does not have acquired pathology indicative of asthma; chest x-ray, pulmonary function testing, and physical examination were normal.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Moreover, the Veteran is not competent to diagnose asthma, as it requires clinical observation and testing to diagnose; and as a lay person he does not have such training and skills.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's sinusitis first manifested in service.  38 C.F.R. § 3.303(b).  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for sinusitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sinusitis is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


